Citation Nr: 0306897	
Decision Date: 04/10/03    Archive Date: 04/14/03

DOCKET NO.  01-06 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had periods of active duty for Department of 
Veterans Affairs (VA) purposes with the Merchant Marine in 
oceangoing service during the period from April 1943 to 
August 1945.  His Form DD 214 lists the vessels on which he 
served during this period and under the provisions of 38 
C.F.R.§ 3.7(x)(15) (2002) such duty is recognized as active 
service.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1999 rating decision of the 
VA Regional Office in St. Petersburg, Florida (RO).  


FINDING OF FACT

Bilateral hearing loss is shown to be etiologically related 
to the veteran's active service.  


CONCLUSION OF LAW

Bilateral hearing loss was incurred during active service.  
38 C.F.R. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.7, 3.303, 3.385 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the veteran's claim was filed in June 1998 and remains 
pending.  The provisions of the VCAA and the implementing 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in an August 1999 letter and rating 
decision of the evidence needed to substantiate his claim, 
and he was provided an opportunity to submit such evidence.  
Moreover, in a May 2001 statement of the case, the RO 
notified the veteran of regulations pertinent to service 
connection claims, informed him of the reasons why his claim 
had been denied, and provided him additional opportunities to 
present evidence and argument in support of his claim.  

In a June 2001 letter and May 2001 statement of the case, the 
veteran was informed of VA's duty to obtain evidence on his 
behalf.  Specific regulations pertaining to the VCAA were 
provided to the veteran in the May 2001 statement of the 
case.  The veteran was notified that VA would obtain all 
relevant service medical records, VA medical records, and 
reports of examinations or treatment at non-VA facilities 
authorized by VA.  In addition, VA would request other 
relevant records held by any Federal agency or department.  
In turn, the veteran was informed of his duty to provide VA 
with enough information to identify and locate other existing 
records, i.e., names of persons, agencies, or companies that 
hold relevant medical records, addresses of these 
individuals, and the dates that such treatment was received. 

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. § 5103 
and Quartuccio in that the veteran was clearly notified of 
the evidence necessary to substantiate his service connection 
claim.  Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Brighton Marine Hospital records 
and VA outpatient treatment records have been received and 
the veteran was provided with VA audiological examinations in 
June 1998, April 2000, and December 2002.  The Board finds 
that all known and ascertainable medical records have been 
obtained and are associated with the claims file.  The 
veteran does not appear to contend otherwise. 

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  The Board 
finds that VA has done everything reasonably possible to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA and the applicable 
regulatory changes published to implement that statute.  The 
Board will accordingly proceed to a review of the merits of 
the issue on appeal.



B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions, particularly 
those given at a April 2002 personal hearing; lay statements; 
Public Health Service records, outpatient treatment records; 
and VA examination reports dated in June 1998, April 2000, 
and December 2002.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
it is not required to discuss each and every piece of 
evidence in a case.  The relevant evidence including that 
submitted by the veteran will be summarized where 
appropriate.  

Under applicable criteria, disability compensation benefits 
may be awarded for a disease or injury incurred in or 
aggravated during active military, naval, or air service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.1, 3.4 (2002).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2002); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).  Individuals and groups considered to have 
performed active military, naval, or air service include 
American Merchant Marines in oceangoing service performed 
during the Period of Armed Conflict, which extended from 
December 7, 1941, to August 15, 1945. 38 C.F.R. § 3.7(x)(15) 
(2000).  The veteran was apparently a member of the Merchant 
Marine between 1942 and 1976; however, only his periods of 
oceangoing service as verified in the record between April 
1943 and August 1945 are for consideration as active service 
in connection with this appeal.  Thus, the appellant 
qualifies as a "veteran".  

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered a disability when the 
veteran's auditory threshold (puretone decibel loss) in one 
of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the above mentioned frequencies are 26 
decibels or greater.  Impaired hearing for VA purposes may 
also be found when the veteran's speech recognition scores, 
using the Maryland CNC Test, are less than 94 percent.  See 
38 C.F.R. § 3.385 (2002).

Once all the evidence has been assembled, the Board has the 
responsibility to evaluate the record on appeal.  See 38 
U.S.C.A. § 7104 (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2002).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F. 3d 1477, 1481 (Fed. Cir. 1997).

The Board has reviewed the evidence of record and finds that 
the veteran currently suffers from bilateral hearing loss as 
defined by 38 C.F.R. § 3.385 that is etiologically related to 
active service, and that service connection is therefore 
warranted.  

In connection with this appeal, the RO attempted to obtain 
the veteran's service medical records from the Public Health 
Service.  Such records were obtained.  However, the records 
are dated from 1949 to 1970.  Thus, the available records do 
not encompass the portion of the veteran's Merchant Marine 
service that is recognized as active military service for VA 
purposes.  If there are records from the period of service 
that is considered active military service, then such records 
are apparently unavailable.  To the extent that the veteran's 
World War II records existed and are not available, the Board 
has a heightened duty to explain its findings and conclusions 
and to carefully consider the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992). Case law does not 
establish a heightened "benefit of the doubt," only a 
heightened duty of the Board to consider the applicability of 
the benefit of the doubt, to assist the claimant in 
developing the claim, and to explain its decision when the 
veteran's medical records have been lost.  See Ussery v. 
Brown, 8 Vet. App. 64 (1995).  Similarly, case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the veteran.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).

Available Public Health Service records include an April 1949 
treatment record from Brighton Marine Hospital that noted the 
veteran's complaints of a painful right ear.  He was 
diagnosed with slight external otitis.  In November 1952, the 
veteran complained of ringing in his ears.  No drainage was 
seen, but a small amount of crusting was observed at the 
entrance of the ear canals.  He was later diagnosed with a 
recurrence of otitis externa.  Following a June 1965 
audiogram, it was noted that the veteran had mild acoustic 
trauma and should wear earplugs while working in the engine 
room.  

The record contains evidence showing that the veteran 
currently suffers from 


bilateral hearing loss.  The April 2000 VA audiological 
examination revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
40
55
70
65
LEFT
45
40
45
60
65

It was noted that the veteran had moderate hearing loss 
through 2000 Hertz sloping to a severe loss in both ears.  
Bilateral speech recognition was 88 percent and notably 
"excellent."  The examiner diagnosed the veteran with 
sensorineural hearing loss in both ears.  

The December 2002 VA audiological examination revealed the 
following:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
50
65
70
LEFT
30
35
45
65
65

Puretone threshold averages were 55 decibels for the right 
ear and 53 decibels for the left.  Speech recognition was 84 
percent for the right ear and 80 percent for the left.  

The evidence thus demonstrates that both VA examinations 
reflect that the veteran currently suffers from bilateral 
hearing loss pursuant to 38 C.F.R. § 3.385 (2002).  As such, 
the veteran's bilateral hearing loss meets the regulatory 
requirement for hearing loss as defined by VA.

In addition to evidence showing that the veteran currently 
suffers from bilateral hearing loss, there is medical 
evidence linking the veteran's current bilateral hearing loss 
to active service.  At his June 1998 VA audiological 
examination, the veteran stated that he had bilateral hearing 
loss due to noise exposure while he worked in the engine room 
on a ship during active service.  An examination suggested 
the presence of a mild hearing handicap bilaterally with 
severe loss noted above 2000 Hertz.  The April 2002 VA 
examiner stated that in the absence of significant 
occupational or recreational noise exposure, the veteran's 
hearing loss was "more likely than not" the result of his 
extensive military noise exposure.  The December 2002 VA 
examiner also opined that the veteran's hearing loss was 
"very likely" from the noise exposure from the guns and 
engine room noise during the veteran's Merchant Marine 
service.  She stated that although the continued exposure 
from 1946 to 1976 certainly would have exacerbated the 
veteran's hearing problem, the noise exposure during WWII 
when he was considered "active duty" undoubtedly caused 
cochlear damage.  

In a March 2003 addendum, the December 2002 VA examiner 
stated that while the veteran's June 1965 audiological 
examination was interpreted as "normal for VA purposes," 
the audiogram showed evidence of an early "noise notch" 
centered at 4000 Hertz, particularly in the left ear, 
indicating early noise damage to the cochlea.  The examiner 
stated that this was consisted with the veteran's history of 
noise exposure during active service.  In sum, the examiner 
stated that, given the history of many years of noise 
exposure in the engine room, and per his testimony of being 
near large guns during WWII, as well as the absence of 
subsequent occupational or recreational noise exposure, it 
was her opinion that the veteran's hearing loss was "very 
likely" due to the substantial noise exposure he received in 
the Merchant Marines, during and after WWII.  

For the reasons and bases described above, the Board finds 
that the evidence supports the veteran's claim of entitlement 
to service connection for bilateral hearing loss.  The 
benefit sought on appeal is accordingly granted.  




ORDER

Service connection for bilateral hearing loss is granted.



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

